Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This office action is in response to the amendment filed on 12/15/2020. Currently claims 1-16 are pending.
Response to Arguments
Applicant’s arguments, see pg. 9, filed 12/15/2020, with respect to the previous rejection of claims 8 and 9 under 35 USC 112(b) have been fully considered and are persuasive.  The previous rejection of claims 8-9 under 35 USC 112(b)  has been withdrawn. 
Applicant’s arguments, see pg. 10, filed 12/15/2020, with respect to previous rejection of claims 13 and 15 under 35 USC 112(b) have been fully considered and are persuasive.  Based on applicant’s arguments it is clear that the shunt is not being claimed and that this is intended use. The previous rejection of claims 13 and 15 under 35 USC 112(b) has been withdrawn. 
Applicant's arguments with respect to the double patenting rejection of claims 1 and 13 filed 12/15/2020 have been fully considered but they are not persuasive. Applicant has stated that a terminal disclaimer will be considered when the claims have overcome the prior art rejections.
As applicant states:
“If/when claims are found to be otherwise allowable, the applicant will timely file an e-terminal disclaimer to overcome the the non-statutory double patenting rejection.” [see pg. 9 of applicant’s arguments]

As the issue has not been fixed at this time, for now this rejection will be maintained.


Applicant's arguments filed 12/15/2020 with respect to the prior art rejections have been fully considered but they are not persuasive. 
	
The crux of applicant’s arguments appears to have two main points. 

First argument is that the limitation “each optical sensor and its optical fiber being inserted into a respective lumen of the multi-lumen catheter tubing” recited in independent claim 1 and 13 is not taught in the prior art. Applicant appears to argue that this limitation provides support for the optical fibers and optical sensors extending through lumens. Applicant further argues that the primary reference of Chan has optical fibers and sensors that are embedded and therefore not “extending” through lumens as claimed.

As applicant argues:
As described in detail throughout the description of the present application, a flow-directed multisensor catheter of example embodiments comprises a length of multi-lumen catheter tubing having a plurality of lumens. Each optical fibers and optical sensors of the sensor arrangement extends through one of the lumens (i.e. hollow spaces) of the catheter tubing. That is, as defined in claim 1, “each optical sensor and its optical fiber being inserted into a respective lumen of the multilumen catheter tubing”. In some embodiments, the lumens of the multi-catheter tubing have multiple purposes, e.g. as defined in claims 8 and 9.” [see pg. 11 of applicant’s arguments]

“Referring to Fig. 2 of Chan, which shows an embodiment comprising a lumen 215, the shape sensing fibers 202 and sensors do not extend through the lumen, they are embedded in the solid segments 201 of the body, i.e. in the wall surrounding the lumen 215.” [see pg. 12 of applicant’s arguments].

In response this argument includes limitations not recited in the claimed invention. First, independent claims 1 and 13 only recite the lumen, (not the fiber and sensor) as extending. Second even if this is the case that the fiber, the optical sensor or a part of the fiber/ sensor extends (as might be able to be argued in further dependent claims 6 and 11 which actually disclose ends of the fiber as extending), applicant’s arguments interpretation of “extending” has a more narrow scope than broadest reasonable interpretation. Applicant’s specification never provides a special definition for this term. Thus, the plain definition for “extend” has been used in the previous office action and the current one. Merriam-Webster defines “extend” as “to spread or stretch 

If applicant did claim this feature, it would overcome the current 103 rejection as applicant correctly argues that the current prior art does not recite this currently unclaimed feature.



The second point applicant appears to be arguing appears to be directed to the preamble “A flow-directed multi-sensor catheter for right heart and pulmonary artery catheterization” and limitation “wherein said pressure sensor locations are configured to position the first pressure sensor in the pulmonary artery and the second pressure sensor in the right atrium during right heart and pulmonary artery catheterization, for concurrent blood pressure measurements at each optical pressure sensor location” for claim 1; and the preamble “A multi-sensor catheter configured for monitoring of an interatrial shunt” and the limitation  “wherein the pressure sensor locations are configured to place the first pressure sensor in the left atrium (LA) for monitoring of LA pressure and to place the second pressure sensor downstream of the interatrial shunt, 

As applicant argues:
“With respect to the s.103 rejection of claim 1, there is no mention in Chan for providing a flow-directed multi-sensor catheter for right heart and pulmonary artery catheterization, comprising multi-lumen catheter tubing, and other features, as defined in claim 1. Chan provides no guidance for configuring a flow-directed multi-sensor catheter for right heart and pulmonary artery catheterization, comprising a combination of features as defined in claim 1. For example, Chan provides no teaching, suggestion or motivation with respect to positioning or spacing of first and second optical pressure sensors for right heart and pulmonary artery catheterization as defined in claim 1.” [see pg. 13 of applicant’s arguments]

“With respect to the s.103 rejection of claim 13, Chan provides no guidance for configuring a multi-sensor catheter for monitoring of an interatrial shunt located in an atrial wall within a patient’s heart. For similar reasons as set out above for claim 1, the Applicant believes that claim 13 distinguishes patentably over Chan in view of Manstrom.” [see pg. 14 of applicant’s arguments].

In response, applicant’s arguments are not commensurate with the scope of the claimed limitation. First of all, MPEP 2111.02 states how preambles are to be interpreted:
“If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”

Looking at the preamble for both claims the only structural features claimed are multi-sensor catheters which are linked to in the body of the claim. Following this structure claims 1 and 13 recite intended use “for right heart and pulmonary artery catheterization configured for assessment of a cardiac hemodynamic condition, through direct monitoring of a right atrial pressure and a pulmonary artery pressure” and “for monitoring of an interatrial shunt through direct monitoring of blood pressures upstream and downstream of the interatrial shunt respectively. Thus, applicant’s arguments that the preamble’s language is not taught is not persuasive as it is referring to intended use of the device.
Now with respect to the limitations recited following the preamble in the claims, it appears applicant is interpreting the claims as requiring that the device be configured to perform “right heart and pulmonary artery catheterization” for claim 1 and “monitoring of an interatrial shunt located within a patient’s heart” for claim 13.
are configured to position the first pressure sensor in the pulmonary artery and the second pressure sensor in the right atrium during right heart and pulmonary artery catheterization, for concurrent blood pressure measurements at each optical pressure sensor location “ and “wherein the pressure sensor locations are configured to place the first pressure sensor in the left atrium (LA) for monitoring of LA pressure and to place the second pressure sensor downstream of the interatrial shunt, for concurrent blood pressure measurements at each optical pressure sensor location” respectively. The claim specifically claims the placement of the pressure sensors (relative to the part of the user’s body/ prosthesis in the body). The claims never actually positively recite that the device actually perform or performs the measurements within the body of the claim. This difference is a bit nuanced, but the difference is important. Thus, when this limitation is rejected in the previous office action and the current office action, what is pointed out is how prior art reference of Chan is sized such that the device can be placed in the cited locations and that the sensors are configured to measure pressure. Which leads to the last issue, applicant has not provided any reason structurally why the placement of the sensors couldn’t be positioned as claimed (such as size) which could refute the prior art device as being capable of being positioned as claimed. Thus, applicant’s arguments are narrower than what is being claimed. 

Actively claiming that the sensors measure concurrent pressure measurements in both claimed portions of the body would overcome this rejection. 


“wherein said pressure sensor locations are configured to position the first pressure sensor in the pulmonary artery and the second pressure sensor in the right atrium during right heart and pulmonary artery catheterization, 
“wherein the catheter is configured for concurrent blood pressure measurements at each optical pressure sensor location by said pressure sensors as positioned“

For these reasons applicant’s arguments are not persuasive and the rejection has been maintained.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10463259. Although the claims at issue Pat ‘259 has a narrower scope for its claims than the invention’s claims as disclosed below.

Regarding Claim 1:
Pat ‘259 discloses:
A flow-directed multi-sensor catheter for right heart and pulmonary artery catheterization configured for assessment of a cardiac hemodynamic condition, through direct monitoring of a right atrial pressure and a pulmonary artery pressure [see “A multi-sensor catheter for right heart and pulmonary artery catheterization” in claim 1], comprising:
a length of multi-lumen catheter tubing comprising a plurality of lumens extending between a proximal end and a distal end [see “a length of multi-lumen catheter tubing extending between a proximal end and a distal end” in claim 1] comprising an atraumatic distal tip [see “the distal end comprising an atraumatic tip” in claim 1];
one of the lumens being a guidewire lumen having a proximal port and an opening at the distal tip of the catheter tubing [see “further comprising another lumen having a proximal port and an opening at the distal tip of the catheter tubing, said lumen having a diameter which accepts a guidewire” in claim 2]
an inflatable balloon near the distal tip, and one of the lumens being a balloon inflation lumen, the inflatable balloon being coupled by the balloon inflation lumen to a balloon inflation port at the proximal end of the catheter tubing [see “an inflatable balloon near the distal tip, the catheter tubing further comprising a balloon inflation lumen, the inflatable balloon being coupled by the balloon inflation lumen to a balloon inflation port at the proximal end of the catheter tubing;” in claim 3]
a plurality of optical sensors and a plurality of optical fibers [“a plurality of optical sensors and a plurality of optical fibers” in claim 1];
a sensor end of each optical fiber being attached and optically coupled to an individual one of the plurality of optical sensors [“a sensor end of each optical fiber being attached and optically coupled to an individual one of the plurality of optical sensors” claim 1];
each optical sensor and its optical fiber being inserted into a respective lumen of the multilumen catheter tubing [see “each optical sensor and its optical fiber being inserted into a respective lumen of the multi-lumen catheter tubing” in claim 1]


, the sensors being spaced apart lengthwise to provide a sensor arrangement with said plurality of optical sensors positioned at respective sensor locations spaced apart lengthwise within a distal end portion of the catheter tubing [“the sensors being spaced apart lengthwise to provide a sensor arrangement with said plurality of optical sensors positioned at respective sensor locations spaced apart lengthwise within a distal end portion of the catheter tubing” in claim 1];
a proximal end of each of the plurality of optical fibers being coupled to an optical input/output connector at the proximal end of the catheter for connection to an optical control system [“a proximal end of each of the plurality of optical fibers being coupled to an optical input/output connector at the proximal end of the multi-sensor catheter for connection to an optical control system” in claim 1]; and
the plurality of optical sensors of the sensor arrangement comprising first and second optical pressure sensors at respective sensor locations spaced apart lengthwise along said length of said distal end portion, with an aperture in the catheter tubing adjacent each optical pressure sensor for fluid contact [“the plurality of optical sensors of the sensor arrangement comprising at least three optical pressure sensors at respective sensor locations spaced apart lengthwise along said length of said distal end portion, with an aperture in the catheter tubing adjacent each optical pressure sensor for fluid contact” in claim 1]; and
wherein said pressure sensor locations are configured to position the first pressure sensor in the pulmonary artery and the second pressure sensor in the right atrium during right heart and pulmonary artery catheterization, for concurrent blood pressure measurements at each optical pressure sensor location [see “wherein the pressure sensor locations and spacings are configured to place at least one pressure sensor in each of the right atrium, the right ventricle and the pulmonary artery during right heart and pulmonary artery catheterization, for concurrent blood pressure measurements at each optical pressure sensor location” in claim 1. This limitation from Pat ‘259 recites the claimed limitation because it clearly includes using more than two pressure sensors configured to be able to fit in the heart which is the structure required to recite the invention’s claimed functional language]

Regarding Claim 13:

A multi-sensor catheter configured for monitoring of a left atrial shunt, through direct monitoring of blood pressures upstream and downstream of the left atrial shunt [see “A multi-sensor catheter for right heart and pulmonary artery catheterization” in claim 1], comprising:
a length of multi-lumen catheter tubing comprising a plurality of lumens extending between a proximal end and a distal end [“a length of multi-lumen catheter tubing extending between a proximal end and a distal end” in claim 1] comprising: an atraumatic distal tip [see “the distal end comprising an atraumatic tip” in claim 1];
one of the lumens being a guidewire lumen having a proximal port and an opening at the distal tip of the catheter tubing [see “further comprising another lumen having a proximal port and an opening at the distal tip of the catheter tubing, said lumen having a diameter which accepts a guidewire” in claim 2],
a plurality of optical sensors and a plurality of optical fibers[see “a plurality of optical sensors and a plurality of optical fibers” in claim 1]; 
a sensor end of each optical fiber being attached and optically coupled to an individual one of the plurality of optical sensors [see “a sensor end of each optical fiber being attached and optically coupled to an individual one of the plurality of optical sensors” claim 1];
each optical sensor and its optical fiber being inserted into a respective lumen of the multilumen catheter tubing [see “each optical sensor and its optical fiber being inserted into a respective lumen of the multi-lumen catheter tubing” in claim 1], the sensors being spaced apart lengthwise to provide a sensor arrangement with said the sensors being spaced apart lengthwise to provide a sensor arrangement with said plurality of optical sensors positioned at respective sensor locations spaced apart lengthwise within a distal end portion of the catheter tubing” in claim 1];
a proximal end of each of the plurality of optical fibers being coupled to an optical input/output connector at the proximal end of the catheter for connection to an optical control system [see “a proximal end of each of the plurality of optical fibers being coupled to an optical input/output connector at the proximal end of the multi-sensor catheter for connection to an optical control system” in claim 1]; and
the plurality of optical sensors of the sensor arrangement comprising first and second optical pressure sensors at respective sensor locations spaced apart lengthwise along said length of said distal end portion, with an aperture in the catheter tubing adjacent each optical pressure sensor for fluid contact [“the plurality of optical sensors of the sensor arrangement comprising at least three optical pressure sensors at respective sensor locations spaced apart lengthwise along said length of said distal end portion, with an aperture in the catheter tubing adjacent each optical pressure sensor for fluid contact” in claim 1]; and
wherein the pressure sensor locations are configured to place the first pressure sensor in the left atrium (LA) for monitoring of LA pressure and to place the second pressure sensor downstream of the atrial shunt, for concurrent blood pressure measurements at each optical pressure sensor location [see “wherein the pressure sensor locations and spacings are configured to place at least one pressure sensor in each of the right atrium, the right ventricle and the pulmonary artery during right heart and pulmonary artery catheterization, for concurrent blood pressure measurements at each optical pressure sensor location”. This limitation from Pat ‘259 recites the claimed limitation because it clearly includes using more than two pressure sensors configured to be able to fit in the heart which is the structure required to recite the invention’s claimed functional language].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claims 1-9 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan (WO-2011048509) hereafter known as Chan in view of Manstrom et al (US 20100234698) hereafter known as Manstrom.

Regarding Claim 1:
Chan discloses:
A flow-directed multi-sensor catheter for right heart and pulmonary artery catheterization configured for assessment of a cardiac hemodynamic condition, through direct monitoring of a right atrial pressure and a pulmonary artery pressure [see pg. 2 lines 15-20… in particular “In addition, interventional procedures are provided that employ guide wires, catheters, flexible endoscopes ( or other similar elongated instruments) in which there is a need for compact and robust multipoint/ distributed sensing of physiological motion characteristics and parameters including temperature, pressure, and voltage changes.” And pg. 18 lines 15-20… “Clinical applications include, but are not limited to catheter-based navigation, mapping, andablation for treatment of atrial fibrillation or ventricular arrhythmias (FBG-functionalizedablation catheter, pulmonary vein loop catheter, coronary sinus catheter, etc.), pulmonaryvenous contraction monitoring, cardiac resynchronization therapy and cardiac contractility /
2 0 electromechanical synchrony assessment, cardiac filter device or balloon deployment”… the device is a catheter configured to be used for a coronary sinus catheter and thus may fit in chambers of the heart and can measure parameters related to this area. Thus, Chan is at least a multi-sensor catheter as stated in the preamble.], comprising:
a length of multi-lumen catheter tubing [see Fig. 1 element 100] comprising a plurality of lumens extending between a proximal end and a distal end [see Fig. 1 elements 104 which are lumens and appear to extend from the right most portion of element 100 (a proximal end) to element 122 (a distal end of the catheter tubing)]:
 comprising an atraumatic distal tip [see element 122 and pg. 10 lines 15-20… “may include a stabilizing/ fixation mechanism 122 for holding a point on the sensing fiber fixed against a reference location of interest.” This interpreted as the broadly claimed atraumatic tip.];
one of the lumens being a guidewire lumen having a proximal port and an opening at the distal tip of the catheter tubing [Pg. 8 lines 15-20 of Chan (see … “Device 100 may include a guidewire, catheter, or other flexible elongated instrument that permits any or all of simultaneous measurements, segmental motion tracking and/ or tracking deformation.”) discloses using a guidewire to control the catheter, while a guidewire lumen is not explicitly stated. For a guidewire to control movement of the ,
an inflatable balloon near the distal tip, and one of the lumens being a balloon inflation lumen, the inflatable balloon being coupled by the balloon inflation lumen to a balloon inflation port at the proximal end of the catheter tubing [see pg. 10 lines 15-20…”a fixation mechanism 122 for holding a point on the sensing fiber fixed against a reference location of interest ( e.g. a balloon with or without perforations to allow for flow past the fixation point)” which discloses the fixation mechanism (ie linked to the distal tip) as being inclusive of a balloon structure to allow for inflation.  While Chan does not explicitly state how the balloon system is operated, there needs to be some sort of lumen (or channel) connecting a gas source from a proximal side of the catheter to the distal end of the catheter to inflate the balloon after the catheter is placed in the body as this balloon. Pg. 14 lines 5-10 in particular (“the instruments (100, 200, etc.) may include a working channel or lumen 215 to provide a way to by-pass fluids, to apply suction, to permit the movement of other tools and instruments, etc.”) discloses such a channel which is understood to provide gas to the balloon. Thus a separate lumen connects the balloon at the distal end to a gas source (ie a proximal port).];
a plurality of optical sensors and a plurality of optical fibers [see Fig. 1 elements 102 and elements 104 respectively and abstract see “plurality of optical sensors (102)” and “An optical fiber (104)”. Please note that in this reject elements 104 are interpreted to be the optical fibers and the lumens in which the optical fibers sit in this is because  
a sensor end of each optical fiber being attached and optically coupled to an individual one of the plurality of optical sensors [see Fig. 1 which shows this coupling between elements 102 and 104];
each optical sensor and its optical fiber being inserted into a respective lumen of the multilumen catheter tubing [see Fig. 1 showing both elements 102 and 104 (the optical sensors and fibers) positioned in the tubing (element 100)], the sensors being spaced apart lengthwise to provide a sensor arrangement with said plurality of optical sensors positioned at respective sensor locations spaced apart lengthwise within a distal end portion of the catheter tubing [Again see Fig. 1 which shows this length wise separation in section of element 100 right before element 122 (ie the atraumatic tip)];
a proximal end of each of the plurality of optical fibers being coupled to an optical  interface at the proximal end of the catheter for connection to an optical control system [see Fig. 1 arrow 152 connecting the proximal end of elements 104 to element 100 (labelled optical source/receiver). The connection of element 152 is understood to be the proximal end of the optical fibers and element 110 is at least an interface]; and
the plurality of optical sensors of the sensor arrangement comprising first and second optical pressure sensors at respective sensor locations spaced apart lengthwise along said length of said distal end portion [see Fig. 1 elements 102a and 102b are at least a first and second optical sensor and see claim 7… “wherein the sensors (102) measure at least one of motion, strain, magnetism, position, voltage, temperature, pressure, biochemical state, and color”… thus elements 102a and 102b are a first and wherein the flexible member includes a closeable aperture to expose an internal sensor” the internal sensors are understood to refer to elements 102]; and
wherein said pressure sensor locations are configured to position the first pressure sensor in the pulmonary artery and the second pressure sensor in the right atrium during right heart and pulmonary artery catheterization, for concurrent blood pressure measurements at each optical pressure sensor location [as outlined above in particular from Fig. 1 and claim 7… elements 102a and 102b are pressure sensors and as pointed out in the preamble… pg. 18 lines 15-20 disclose the catheter as being a coronary sinus catheter… Thus, Chan discloses a catheter configured to take pressure measurements at two locations and can be fit within the chambers of the heart. Thus, Chan is at least capable of reciting the claimed functional language as claimed].
However, Chan does not say how the optical fibers are connected with the optical interface of the computing section and therefore Chan does not disclose an optical interface which uses input/output ports as claimed.
Manstrom discloses using a fiber optical port to transmit a measurement signal including blood pressure to the computing section within the analogous art of diagnostics [see Fig. 16 and para 112 of Manstrom],
It would have been obvious to one having ordinary skill in the art the time the invention was filed to modify Chan to link the computing section with the measurement section of Chan using a port as taught by Manstrom because Chan does not fully discuss the exact structure of the optical interface and Manstrom discloses that 

Regarding Claims 2-5:
Chan in view of Manstrom discloses the invention substantially as claimed including all the limitations of claim 1.
However, Chan in view of Manstrom is silent to the exact size of catheter.
Manstrom further discloses using catheters with a diameter size smaller than a French 4 gauge catheter for measuring physiological parameters using intravascular related diagnostics [see para 42… “For example, in certain diagnostic applications, it would be desirable to have device 10 deployed within a certain sized guiding catheter (e.g., smaller than about 4 or 5 French (FR)).” And abstract “An intravascular sensor delivery device for measuring a physiological parameter of a patient”].
Since Chan is silent as to the exact size of the outer diameter of the catheter, and Manstrom discloses using a catheter gauge smaller than a French 4 catheter to perform measuring an intravascular parameter (which is similar to Chan), it would have been obvious to one having ordinary skill in the art to further modify Chan in view of Manstrom by using a catheter with a size smaller than a French 4 gauge catheter similarly to that described by Manstrom as Manstrom discloses that this is a known size used to measure parameters intravascularly. Additionally as a French 4 catheter is small enough to fit into the vein or heart, Chan in view of Manstrom is at least capable of reciting claims 2-3 in addition to claims 4-5.


Chan in view of Manstrom discloses the invention substantially as claimed including all the limitations of claim 1.
However, Chan in view of Manstrom fails to disclose radiopaque markers for the location of optical sensors.
Manstrom further discloses including radiopaque markers with sensors in the analogous art of intravascular diagnostics so that in addition to measuring physiological parameters the sizes of anatomical features of interest (such as lesions) can be measured as well [see para 53… “Further, the sensors could have some form of radiopaque markings incorporated thereon (e.g., marker bands), which could provide a visual estimate of lesion size in conjunction with the measurement of physiological parameters (e.g., P.sub.d and P.sub.p).” and abstract “An intravascular sensor delivery device for measuring a physiological parameter of a patient”]
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify Chan in view of Manstrom by including radiopaque markers near each optical sensor of Chan in view of Manstrom similarly to that described by Manstrom so that areas of interest within the vascular system may be measured as well with physiological parameters.

Regarding Claim 8, 
Chan in view of Manstrom discloses the invention substantially as claimed including all the limitations of claim 1. Additionally as discussed in the rejection to claim 1 above, Fig. 1 elements 104 are lumens. There are at least 3 lumens of which two are 
However, Chan in view of Manstrom discloses separate lumens for both the first optical sensor and balloon inflation/deflation lumen. Thus, Chan in view of Manstrom fails to disclose a first lumen which houses the first optical sensor and the inflation/ deflation lumen.
It would have been obvious to one having ordinary skill in the art at the time the invention was made merge the first optical sensor and its fiber with the inflation/deflation lumen because there are a limited number of ways with which connect distal sections of different elements on the distal side of the catheter to their respective proximal sections on the proximal side of the catheter (either through separate lumens or a combined single lumen) and using a single lumen is one of those limited number of ways with which connect.


Regarding Claims 6 and 9:
Chan in view of Manstrom discloses the invention substantially as claimed including all the limitations of claims 1 and 8 as discussed above. Chan in view of Manstrom as discloses that the pressure sensors can include the measurement of other parameters [see claim 7 of Chan…. “motion, strain, magnetism, position, voltage, temperature, pressure, biochemical state, and color.”].

Manstrom further discloses that in the field of intravascular diagnostics blood properties often includes other features beside just pressure including blood oxygen saturation [see para 3… “Such physiological measurements may include, for example, measurements of blood parameters, such as blood pressure, oxygen saturation levels, blood pH, etc.” and abstract “intravascular sensor delivery device”].
Since oxygen saturation is often taken to provide additional details on blood parameters in the field of intravascular diagnostics as taught by Manstrom, it would have been obvious to one having ordinary skill to further modify Chan in view of Manstrom to include additional optical sensors configured to provide oximetry connected to each of the optic fibers (including the optic fiber in the second lumen) so that further details about the blood being monitored can be determined thereby providing a more details related to a user’s blood properties. 

Regarding Claim 11:
the proximal end of the multi-lumen catheter comprises a hub [see Fig. 1 element 112 of Chan which is a hub], and the optical input/output  connector comprises a multi-port optical connector [see Fig. 1 element 112 of Chan which is a hub and see Fig. 1 element 152 which connects the proximal end of the multiple optic fibers and thus is considered a mult-port connection];
and the proximal ends of optical fibers for each optical sensor extending through a respective lumen of the multi-lumen catheter tubing, through the hub, and through a 


Regarding Claim 12:
Chan in view of Manstrom discloses the invention substantially as claimed including all of the limitations of claim 1. Additionally, Chan in view of Manstrom discloses the proximal end of the multi-lumen catheter comprises a hub, and the optical input/output connector comprises a multi-port optical connector [see Fig. 1 element 112 of Chan which is a hub and see Fig. 1 element 152 which connects the proximal end of the multiple lumens and thus is considered a mult-port connection.
However Chan in view of Manstrom is silent as to exact construction of the catheter connecting the proximal ends of the optical fibers and the hub. Thus, Chan in view of Manstrom fails to disclose “distal ends of each lumen of the multi-lumen catheter containing an optical fiber are merged into a single lumen through the hub, said single lumen of the hub being connected to a length of flexible tubing through which the proximal ends of the optical fibers are connected to respective optical ports of the multi-port optical connector”.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a single lumen through which the distal ends of the optical fiber are merged as claimed because there are a limited number of ways with which to connect to the hub to the lumens (either through separate lumens or through 

Regarding Claim 13:
Chan discloses:
A multi-sensor catheter configured for monitoring of an interatrial shunt located within a patient’s heart, through direct monitoring of blood pressures upstream and downstream of the interatrial shunt [see pg. 2 lines 15-20… in particular “In addition, interventional procedures are provided that employ guide wires, catheters, flexible endoscopes ( or other similar elongated instruments) in which there is a need for compact and robust multipoint/ distributed sensing of physiological motion characteristics and parameters including temperature, pressure, and voltage changes.” And pg. 18 lines 15-20… “Clinical applications include, but are not limited to catheter-based navigation, mapping, andablation for treatment of atrial fibrillation or ventricular arrhythmias (FBG-functionalizedablation catheter, pulmonary vein loop catheter, coronary sinus catheter, etc.), pulmonaryvenous contraction monitoring, cardiac resynchronization therapy and cardiac contractility /
2 0 electromechanical synchrony assessment, cardiac filter device or balloon deployment”… the device is a catheter configured to be used for a coronary sinus catheter and thus may fit in chambers of the heart and can measure parameters related to this area. Thus, Chan is at least a multi-sensor catheter as stated in the preamble.], comprising:
may include a stabilizing/ fixation mechanism 122 for holding a point on the sensing fiber fixed against a reference location of interest.” This interpreted as the broadly claimed atraumatic tip.]
one of the lumens being a guidewire lumen having a proximal port and an opening at the distal tip of the catheter tubing [Pg. 8 lines 15-20 of Chan (see … “Device 100 may include a guidewire, catheter, or other flexible elongated instrument that permits any or all of simultaneous measurements, segmental motion tracking and/ or tracking deformation.”) discloses using a guidewire to control the catheter, while a guidewire lumen is not explicitly stated. For a guidewire to control movement of the catheter, the catheter would require a lumen extending through catheter in which sits the wire. Thus, a lumen extending from the proximal port to a distal tip is at least inherent to the system with a guidewire. Thus, a lumen as claimed is recited by Chan]
a plurality of optical sensors and a plurality of optical fibers [see Fig. 1 elements 102 and elements 104 respectively and abstract see “plurality of optical sensors (102)” and “An optical fiber (104)”. Please note that in this reject elements 104 are interpreted to be the optical fibers and the lumens in which the optical fibers sit in this is because  from the figures of Chan ( in particular Fig. 1) that elements 104 sit in separated lumens separated from each other within the body of the catheter]

each optical sensor and its optical fiber being inserted into a respective lumen of the multilumen catheter tubing [see Fig. 1 showing both elements 102 and 104 (the optical sensors and fibers) positioned in the tubing (element 100)], the sensors being spaced apart lengthwise to provide a sensor arrangement with said plurality of optical sensors positioned at respective sensor locations spaced apart lengthwise within a distal end portion of the catheter tubing [Again see Fig. 1 which shows this length wise separation in section of element 100 right before element 122];
a proximal end of each of the plurality of optical fibers being coupled to an optical interface at the proximal end of the catheter for connection to an optical control system [see Fig. 1 arrow 152 connecting the proximal end of elements 104 to element 100 (labelled optical source/receiver). The connection of element 152 is understood to be the proximal end of the optical fibers and element 110 is at least an interface]; and
the plurality of optical sensors of the sensor arrangement comprising first and second optical pressure sensors at respective sensor locations spaced apart lengthwise along said length of said distal end portion [see Fig. 1 elements 102a and 102b are at least a first and second optical sensor and see claim 7… “wherein the sensors (102) measure at least one of motion, strain, magnetism, position, voltage, temperature, pressure, biochemical state, and color”… thus elements 102a and 102b are a first and second pressure sensor as claimed], with an aperture in the catheter tubing adjacent each optical pressure sensor for fluid contact [see claim 11… “wherein the flexible member includes a closeable aperture to expose an internal sensor” the internal sensors are understood to refer to elements 102]; and
wherein the pressure sensor locations are configured to place the first pressure sensor in the left atrium (LA) for monitoring of LA pressure and to place the second pressure sensor downstream of the interatrial shunt, for concurrent blood pressure measurements at each optical pressure sensor location [as outlined above in particular from Fig. 1 and claim 7… elements 102a and 102b are pressure sensors and as pointed out in the preamble… pg. 18 lines 15-20 disclose the catheter as being a coronary sinus catheter… Thus, Chan discloses a catheter configured to take pressure measurements at two locations and can be fit within the chambers of the heart. Thus, Chan is at least capable of reciting the claimed functional language as claimed]

Regarding Claims 14-16: The language of these claims appears to be directed to intended use of the claimed catheter. As outlined above in rejection to claim 13, Chan as modified discloses two pressure sensors and is sized to fit in chambers of the heart. Thus, Chan is at least capable of reciting the functional language of claims 14-15. With respect to claim 15, Fig. 1 of Chan shows that not only does Chan have two pressure sensors (elements 102a and 102b) but Chan also has a third pressure sensor spaced away as well (element 102c). Thus, Chan as modified recites a structure capable of as claimed.



10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Manstrom as applied to claim 1 above, and further in view of Pinet ( entitled “Ultraminiature all-glass Fabrey-Perot pressure sensor manufactured at the tip of a multimode optical fiber” which is cited in the NPL of the IDS documents).

Chan in view of Manstrom discloses the invention substantially as claimed including all the limitations of claim 1.
However, Chan in view of Manstrom is silent as to the design of the optical sensors.
Pinet discloses that Fabry-Perot MOMS sensors can be used in the field of surgery to improve the sensors by providing an improvement through further minimization of the sensors size [see section of abstract and Introduction],
It would have been obvious to one having ordinary skill to modify Chan in view of Manstrom by using sensors that are Fabry-Perot MOMS sensors as taught by Pinet because this design provides an ultra-miniature size which provides for easier surgery.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305.  The examiner can normally be reached on Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792